Citation Nr: 0612897	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to an increased rating for a right hip 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 RO decision, which denied a rating in 
excess of 10 percent for the veteran's service-connected 
right hip disability.  

In May 2004, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.  

In December 2004, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further consideration.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim.

2.  The veteran's right hip disability is manifested by 
complaints of pain and giving out without warning; clinical 
findings show decreased range of motion of the hip (active 
flexion of 70 degrees and active abduction of 40 degrees), 
and no current X-ray evidence of degenerative arthritis.




CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for a right hip disability have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, including Diagnostic Codes 5003, 5010, 5250, 5251, 
5252, 5253 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  The VCAA and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005), are applicable to the claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to and following the RO decision in June 2002; however 
the latter notice is deemed the more fully adequate letter, 
as further discussed below.  As explained herein below, the 
VCAA notice complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  The Board finds 
that the timing of the VCAA notice is not prejudicial to the 
veteran because it was sent prior to the most recent transfer 
of the case to the Board for appellate consideration, and the 
veteran was offered ample opportunity to present evidence or 
argument in support of his appeal.  Accordingly, the Board 
will proceed to adjudicate this claim.  

In the VCAA notice sent to the veteran in February 2005, the 
RO advised the veteran of what was required to prevail on his 
claim for an increased rating, what specifically VA had done 
and would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to inform it of 
any evidence or information that he would like it to consider 
relevant to his claim, and to submit any evidence in his 
possession that pertained to his claim.  

Further, the veteran was provided with a copy of the rating 
decision dated in June 2002 setting forth the general 
requirements of applicable law pertaining to claims for an 
increased rating, and was advised as to the nature of the 
evidence necessary to substantiate his particular claim.  In 
the rating decision, the RO also informed the veteran of the 
reasons that his claim was denied and the evidence it had 
considered in denying the claim.  The general advisements 
were reiterated in the statement of the case issued in 
February 2003 and the supplemental statement of the case 
issued in October 2005.  The supplemental statement of the 
case also contained the regulations promulgated in light of 
the VCAA and the United States Code cites relevant to the 
VCAA.  Further, the statement of the case and supplemental 
statement of the case, in addition to the personal hearing in 
May 2004, provided the veteran opportunity to identify or 
submit any evidence he wished to be considered in connection 
with his appeal.  As such, through these documents, the RO 
informed the veteran of the information and evidence needed 
to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statement of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
increased rating claim and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a hearing before the undersigned in 
May 2004.  The RO has obtained the veteran's VA medical 
treatment records.  The veteran has not identified any 
private treatment records for the RO to obtain on his behalf, 
or any additionally available evidence for consideration in 
his appeal.  VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations in December 2001 and 
August 2005, specifically to evaluate the current nature and 
severity of the veteran's right hip disability.  The Board 
thus finds that VA has done everything reasonably possible to 
assist the veteran.    

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

The veteran's service-connected right hip disability is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5010, for arthritis.  Under this code, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Pursuant to Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  
(The veteran is currently evaluated at the maximum allowed 
under Code 5251.)  

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent rating.  Flexion limited to 30 degrees warrants a 
20 percent rating.  Flexion limited to 20 degrees warrants a 
30 percent rating.  Flexion limited to 10 degrees warrants a 
40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Limitation of rotation of the thigh to the point at which the 
claimant cannot toe-out more than 15 degrees on the affected 
leg, or limitation of adduction of the thigh to the point at 
which the claimant cannot cross legs, warrants a 10 percent 
rating.  Limitation of abduction of the thigh where motion is 
lost beyond 10 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5253.  

The normal (full) range of motion of the hip is 125 degrees 
of flexion and 45 degrees of abduction.  38 C.F.R. § 4.71, 
Plate II.  

After careful consideration of the record, to include 
pertinent VA outpatient records and reports of VA examination 
in December 2001 and August 2005, the Board concludes that 
the weight of the evidence is against the veteran's claim for 
the assignment of a rating in excess of 10 percent for the 
right hip disability.  That is, the manifestations of the 
right hip disability do not more nearly approximate the 
criteria for a 20 percent rating.  

The Board initially notes that the veteran does not currently 
have X-ray evidence of degenerative arthritis of the right 
hip.  No degenerative changes were noted on X-rays of the 
right hip taken at the Aniak Subregional Clinic in November 
2000.  X-rays of the right hip were taken at the time of both 
VA examinations, in December 2001 and August 2005, and they 
too were negative.  Further, a private physician in September 
2002 stated that X-rays of the right hip appeared to be 
within normal limits, although the veteran could possibly 
have osteoarthritis.  The VA examiner in August 2005 
diagnosed early degenerative osteoarthritis of the right hip, 
primarily by history.  

In statements and testimony, the veteran complained of right 
hip pain and stiffness that seemed worse when the weather 
changed and became cold.  He indicated that it was difficult 
walking and that the hip gave way without warning.  At the 
time of the 2001 VA examination, the veteran was noted to be 
in a wheelchair due to multiple sclerosis.  At the time of 
the 2005 VA examination, he presented on crutches and was 
noted to be quite enfeebled by multiple sclerosis, which was 
cited as the reason that he was unable to work since 1995.  
His hip pain was specifically discounted as a factor in his 
ability to work.  

In regard to range of motion, the veteran would have to 
demonstrate limitation of flexion of the right thigh to 30 
degrees or motion lost beyond 10 degrees upon abduction of 
the right thigh, in order to satisfy the criteria for a 
higher rating, as noted above.  The clinical findings of 
record do not show that he meets such criteria.  For example, 
a November 2000 record from Aniak Subregional Clinic 
indicates that the veteran had mild limitation of motion with 
abduction of the hip.  The VA examination of December 2001 
demonstrated full passive range of motion (all motions were 
passive).  A September 2002 private outpatient record 
indicates that the veteran had abduction to 85 degrees, right 
equal to left, and non-limiting internal and external 
rotations that were equal.  A September 2003 VA physical 
therapy consult report indicates that the range of motion of 
both lower extremities were grossly within normal limits.  
The VA examination of August 2005 demonstrated passive 
flexion of 110 degrees and passive abduction of 45 degrees, 
and active flexion of 70 degrees and active abduction of 40 
degrees.  

The Board also notes that the veteran's right hip motion was 
affected by pain or weakness.  For example, at the time of 
the VA examination in December 2001, there was minor pain on 
passive rotation and flexion of the hip.  A September 2002 
private record indicates that movement of the hip sometimes 
caused pain.  VA clinical records dated in 2004 and 2005 show 
decreased lower extremity strength, to include findings in 
September 2003 that the right hip was in some muscle groups 
weaker than the left hip.  At the time of the VA examination 
in August 2005, while there was no pain on passive range of 
motion, there was muscle weakness noted on active range of 
motion.  Despite such findings, even when the effects of pain 
on use and during flare-ups is considered, there is no 
objective evidence showing that right hip motion is limited 
to the extent required for a rating in excess of the current 
10 percent rating under limitation-of-motion codes.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995) (holding that consideration must be given to 38 
C.F.R. §§ 4.40, 4.45, which require analysis of functional 
loss due to pain in disabilities of the musculoskeletal 
system and inquiry into weakened movement, excess 
fatigability, etc., in addition to any limitation of motion).  
Such considerations were taken into consideration on the 
August 2005 VA examination.  Moreover, VA clinical records 
demonstrate rather clearly that one of the manifestations of 
the veteran's multiple sclerosis is lower extremity weakness.  
In fact, VA records note that the veteran at times suffered 
from urinary tract infection as a complication of multiple 
sclerosis, which led to lower extremity weakness.  

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2005), whether or not they were raised by the veteran.  
However, the Board finds no basis upon which to assign a 
higher or separation disability evaluation.  There is, for 
instance, no evidence of ankylosis of the right hip or 
impairment of the femur with hip disability, for a higher 
schedular rating under Diagnostic Codes 5250 and 5255.  No 
other diagnostic codes are shown to be applicable based on 
the nature of the symptoms complained of by the veteran and 
documented in the medical evidence of record.

Moreover, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) is not warranted.  While the Board does not have 
the authority to assign an extraschedular rating in the first 
instance, there is, in any case, no basis for the Board to 
refer the case to designated VA officials for consideration 
of an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 
337 (1996).  There is no objective evidence, or statement 
from the veteran, to the effect that his right hip disability 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In fact, the record 
shows that the veteran's multiple sclerosis is the reason for 
his inability to work, as noted by the August 2005 VA 
examiner, and that he has not been hospitalized on account of 
his right hip disability.  Therefore, the degree to which the 
veteran's right hip disability impairs him industrially has 
been adequately contemplated in the percentage schedular 
evaluation assigned for that disability (see 38 C.F.R. §§ 
3.321(a), 4.1), and referral of the case for consideration of 
an extraschedular evaluation is not warranted.  

In sum, there is no basis for an increased rating for the 
veteran's service-connected right hip disability.  As the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges the argument of the veteran's 
representative in March 2006 to the effect that consideration 
should be given to remanding this case to the RO for the 
completion of another VA examination and opinion, given that 
the December 2004 remand "steps were followed out of 
sequential order".  However, in this case, the VA clinical 
evidence added to the file subsequent to the August 2005 
pertains primarily to treatment of the veteran's multiple 
sclerosis.  Further, any reference to the hips is in relation 
to such treatment and does not indicate that the veteran's 
service-connected condition is any worse than is reflected by 
the August 2005 VA examination report.  As such, another VA 
examination would only needlessly delay the disposition of 
this case.  


ORDER

An increased rating for a right hip disability is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


